Citation Nr: 0010845	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  95-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection and a 10 
percent rating for PTSD, effective from November 23, 1993.  
The veteran appealed for a higher rating.  In a November 1994 
decision, the RO increased the evaluation for PTSD to 30 
percent, effective November 23, 1993.  The veteran indicated 
his continued disagreement with the disability evaluation for 
his PTSD.

The issue on appeal was remanded by the Board in April 1998 
for the purpose of obtaining additional medical evidence.  
This case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD was manifested by 
considerable social and industrial impairment from November 
23, 1993 through August 8, 1999.

2.  The veteran's service-connected PTSD has not been 
manifested by more than definite or moderate social and 
industrial impairment or more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks, since 
August 9, 1999.


CONCLUSION OF LAW

1.  The schedular criteria for the assignment of a 50 percent 
for PTSD, from November 23, 1993 through August 8, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

2.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD, from August 9, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam as an armor 
intelligence specialist and was granted service connection 
based on reports of 11 months of combat in which he was 
wounded with shrapnel to the right hand and awarded two 
Bronze Stars and an oakleaf cluster.  Evidence does not show 
that the veteran was wounded, but he was awarded a Bronze 
Star Medal, National Defense Service Medal, Vietnam Service 
Medal, and Vietnam Campaign Medal.  The veteran was afforded 
two examinations in February and March 1994.  The VA 
psychologist in his February examination noted that the 
veteran was feeling a great deal of stress and emotional 
dysphoria; however, if he were as disturbed and disrupted as 
his Minnesota Multiphasic Personality Inventory profile would 
necessarily have to be interpreted to reflect, then he would 
not be capable of functioning even momentarily outside the 
institutional setting.  In other words, the examiner 
indicated that the protocol appeared to reflect a grossly 
overstated pathological state.  Nevertheless, the examiner 
noted that the veteran's clinical presentation reflected some 
rather significant levels of distress and discomfort, as well 
as describing some of the events that occurred to him in 
Vietnam and he was unable to keep from crying.  The veteran's 
nightmares/flashbacks were compatible with PTSD 
symptomatology along with his difficulty in maintaining close 
relationships, long history of depression, alcoholism, and 
general dysfunctional life since returning from Vietnam.  The 
examiner concluded that while there was some evidence of 
PTSD, there was also evidence that suggested that the veteran 
at least on the protocol was grossly exaggerating 
symptomatology.  A VA psychiatrist in the March 1994 
examination diagnosed PTSD and indicated that the veteran was 
socially very impaired.  The veteran was able to work, but 
his life consisted of routine unenjoyed activity and he did 
not expect to live very long.  The examiner noted that the 
veteran would do well to be in a program, although the 
prospect was uncertain.

VA conducted a Field examination in March 1995 which showed 
that the veteran worked as a wireman for Panel Fabrication 
Incorporated.  His work was considered satisfactory, but slow 
and was not given a raise because he wasted time visiting 
with other employees of the company.  This problem area of 
visiting other employees surfaced in January 1995 and 
continued until the veteran voluntarily resigned according to 
the Plant Manager.  The Plant Manager indicated that the 
veteran was well liked by fellow employees.  The veteran 
resigned after returning from a trip to Washington, D.C. and 
informed the Plant Manager that he had been awarded total 
disability by the Department of Veterans Affairs.  The 
veteran's wife described the veteran exhibiting "weird" 
behavior such as talking to himself, and talking about 
killing people and himself.  The veteran's wife indicated 
that she was concerned about her safety and believed that the 
veteran was dangerous and was afraid he would kill her.

In an April 1995 VA examination the psychiatrist indicated 
that the veteran presented essentially the same symptoms as 
in the 1994 examination.  On the other hand, the VA 
psychologist indicated that the veteran had a borderline 
personality disorder as well as the occurrence of PTSD it was 
100 percent related to his combat experience and trauma.  The 
examiner opined that the veteran was totally disabled from an 
occupational point of view on the basis of the examination 
and he should be service connected 100 percent. 

In his July 1995 RO hearing the veteran testified that his 
PTSD affected his work and that he last worked at Panel 
Fabrication and was not given a raise because he was told he 
could not perform, was not functioning and was non-
productive.  He indicated that he wanted to work alone.  He 
testified to sleeping only three to four hours a night and 
experiencing flashbacks.
 
VA outpatient treatment records dated June 1995 to February 
1996 showed visits for multiple physical problems as well as 
nervousness and anxiety.

VA report indicated that the veteran was hospitalized in 
April 1996 due to a subdural hygroma.  The report indicated 
that the veteran was felt to be experiencing alcohol 
withdrawal along with benzodiazepine withdrawal, as the 
veteran had been drinking heavily while using large doses of 
benzodiazepines as an outpatient.  He had computed tomography 
of the head showing atrophy.  A magnetic resonance imaging of 
the head prior to the surgical drainage of the hygroma showed 
right subdural fluid collection, cerebellar atrophy.  The 
veteran had severe enough cognitive dysfunction that it was 
felt that he would not be safe to live alone in his 
apartment, so the veteran was set up to have daycare through 
Easter Seals.

A VA examination conducted in July 1996 showed that the 
examiner who evaluated the veteran in April 1995 finding him 
100 percent disabled from PTSD revised his diagnosis and 
indicated that PTSD accounted for approximately 30 percent of 
the veteran's clinical condition.  The November 1996 VA 
psychiatrist diagnosed alcohol dependence and abuse, in 
remission; PTSD, no increase in symptoms noted; possibility 
beginning signs and symptoms of Korsakoff's dementia.  The 
examiner assessed a Global Assessment of Functioning (GAF) 
score of 50.

As a result of conflicting psychiatric evaluations, the Board 
remanded the case in April 1998 to evaluate the severity of 
the veteran's PTSD.

In a June 1998 VA examination the examiner diagnosed Axis I, 
PTSD; chronic alcoholism, in remission; borderline 
personality disorder; Axis II diagnosed chronic schizoid 
personality; Axis III diagnosed history of subdural hematoma 
and some cerebellar atrophy on x-ray.  The veteran was 
assessed a 40 GAF.  The examiner also commented that the 
veteran was almost completely disabled, but it was difficult 
to tell which occurred from the PTSD and which occurred from 
his long-standing personality disorder and alcohol intake.  
The examiner opined that the best chance of distinguishing 
the two was to have one person who would have to take at 
least five or six hours to read the charts through and make a 
decision to apportion the different illnesses according to 
the paths of causation.

As a result of this examination, the RO ordered a Field 
examination and hospitalization for observation and 
evaluation.  The evaluations were conducted by a staff 
psychologist, the director of neuropsychology, and a 
neurology resident.

The Field examination conducted in June 1998 showed that the 
veteran worked for the former Cincinnati Millicron 
Incorporated before and after his service July 24, 1967 
through July 14, 1969 and worked until March of 1984 when he 
was laid off.  He worked at Provident Metal Products in July 
of 1984 until August of 1987 when the company went out of 
business.  He worked for Pleasant Electronic for one month 
before he worked at Panel Fabrications in September 1987 
through June 1989 when he claimed he left for another job.  
The veteran had a gap in employment from June 1989 to April 
1993 when he was rehired at Panel Fabrications until he left 
in October 1995.

The VA psychology consultation in August 1999 showed the 
veteran in a wheelchair, slouched over and he showed 
difficulty controlling his motor movements.  He was oriented 
times three and was cooperative with assessment procedures.  
He appeared anxious and his speech was slurred and difficult 
to understand.  He became tearful when he talked about a 
traumatic event in Vietnam.  He showed evidence of a memory 
deficit.  The veteran's current psychiatric symptoms and 
history were consistent with a diagnosis of PTSD and alcohol 
dependence in remission.  The examiner noted that his 
depressive features might be secondary to his PTSD.  There 
was no evidence warranting a diagnosis on Axis II.  General 
medical conditions included a history of cellebellar ataxia 
and resection of a subdural hydroma in 1996.  Psychosocial 
and environmental problems included inadequate social support 
and living alone.  The patient's current level of functioning 
showed major impairment in social and occupational 
functioning and assessed a GAF of 35.  Recommendations for 
treatment included pharmacotherapy for his PTSD symptoms and 
depressive features.  Further neuropsychological testing was 
recommended to determine the extent to which current levels 
of impairment may be influenced by alcohol related dementia.

During a VA neuropsychology consultation dated August 1999 
the veteran was very pleasant and cooperative during the 
session.  He was confined to a wheelchair, but had no 
difficulty wheeling himself from the ward to the examiner's 
office.  He was disheveled and speech was dysarthric and his 
motor movements were slowed and disorganized due to 
cerebellar ataxia.  He denied any problems with his thinking 
or memory processes and reported being in good spirits.  He 
denied any problems with sleeping or nightmares and his 
weight had been stable.  He reported a significant past 
history of ETOH abuse, but stated he had not used alcohol for 
two years.  His hobby was ham radio.  The examination showed 
the veteran alert and reasonably oriented.  Despite his 
significant motor control and speech deficits, his 
neurocognitive functions were only mildly impaired (i.e., 
slow thinking, difficulty with memory recall).  He displayed 
good attention, receptive language, visuospatial perception, 
conceptualization, and reasoning functions were poor, but he 
showed good recognition memory when cued or when given 
multiple choice options.  His thinking processes were slow, 
but with time, he showed the ability to think, reason and 
problem solve.  No impulsivity or disinhibition was observed.  
There was no report of significant depression.  He was very 
pleasant throughout the evaluation, although he was obsessed 
about when he could get his next cigarette.  Based on the 
current neuropsychological test results, the examiner 
indicated that there was no evidence of a dementia.  His 
primary problems related to his motor dysfunction, with 
structure and cueing, he should be able to compensate for 
mild deficits.

The VA hospital summary indicated that on admission the 
veteran was very pleasant and cooperative.  It was noted that 
the veteran complained of very few symptoms of PTSD, in 
particular he stated that he had troubles with increased 
startle response and some mild troubles with nightmares.  
However, he stated that otherwise his sleep was undisturbed 
and had no difficulty with concentration, and denied any 
problems with flashbacks.  He also denied any troubles with 
irritability or being able to get along with others.  
Throughout his hospitalization it was noted that the veteran 
interacted well with all peers.  He did have some troubles 
with ambulation and was seen to be on the ward in a 
wheelchair.  He was able to interact appropriately with peers 
and staff.  He frequently was escorted downstairs for 
cigarette breaks having fellow patients push his wheelchair 
for him.  The veteran had no difficulty with sleep and 
continued to deny problems with nightmares.  He never 
complained of troubles with flashbacks and it was noted that 
the veteran had no evidence of auditory/visual 
hallucinations, delusion or troubles with re-experiencing 
events and having periods of dissociation.  The veteran 
remained pleasant and cooperative while on the ward, had no 
episodes of irritability ever noticed by patients or staff.  
He did complain of some mild generalized anxiety several 
times while on the floor; however, these did not appear to be 
associated with any particular stimuli.  The veteran did not 
appear to have increased reaction to stimuli and hospital 
course remained relatively unremarkable.  Given the veteran's 
persistent refusal of many of the symptoms of PTSD it was 
felt that the veteran's PTSD appeared to be mild intensity at 
the time and likely not to contribute to his inability to 
work or participate in other activities.  It was felt that 
the veteran's disability was largely, if not entirely, due to 
his difficulty with speech and motor skills as determined by 
neurology and neuropsychology.  Physical therapy and 
occupational therapy agreed that the veteran's difficulties 
stemmed from his problems with motor function and speech.  It 
was not felt that medication or further treatment was 
necessary at the time; however, the veteran was given a 
follow-up appointment in mental health clinic for further 
evaluation and to consider if future management was 
appropriate.  It was discussed with the veteran's daughter, a 
nurse, about various symptoms of PTSD and she agreed that the 
veteran did not appear to exhibit the majority of those 
symptoms while at home.  She did feel that he may have a 
component of mild anxiety, but otherwise had no difficulties.  
The examiner noted the current picture seemed to differ 
markedly from reports the veteran had given several years 
prior to this evaluation stating his significant disability 
due to symptoms of PTSD. 

The neurology team felt that the veteran's likely neurologic 
disease stemmed from years of alcohol abuse and possibly from 
the treatment or occurrence of the subdural hygroma which the 
veteran sustained in 1996.  The mental status examination on 
discharge showed the veteran to be pleasant, cooperative, and 
moderately well groomed, sitting in wheelchair, very mild 
fine tremor was noted in his upper extremities.  He was 
alert, attentive, oriented to person, place, time and 
circumstance, described his mood as "good".  Affect was 
mobile and appropriate.  Speech was normal volume, slowed 
rate, significant dysarthria and somewhat under productive.  
Thought process was relevant, logical, and goal-directed.  
The veteran denied suicidal and homicidal ideation.  There 
were no delusions elicited.  He denied auditory 
auditory/visual hallucinations, insight was limited, and 
judgment was fair to good.  Axis I diagnoses were PTSD, 
chronic, mild; alcohol dependence in sustained full 
remission; Axis II diagnosis was history of borderline 
personality disorder; Axis IV diagnoses were history of 
cerebellar ataxia; history of subdural hygroma; status post 
subdural hygroma decompression on April 1996.  GAF on 
admission was assessed at 55 and upon discharge was 60.
Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see 38 U.S.C.A. 
§ 5110(g).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent evaluation was warranted for 
PTSD when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  In Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Claims for Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOGCPREC 9-93 (O.G.C. Prec. 9-93); 59 
Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

To warrant a 50 percent evaluation, the veteran must 
demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  To warrant a 70 percent evaluation, 
there must be a severe impairment of the veteran's ability to 
establish and maintain effective or favorable relationships 
with people.  The psychoneurotic symptoms must be of such a 
degree and persistence that the veteran's ability to obtain 
or retain employment is severely impaired.  A 100 percent 
evaluation may be assigned when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or there must 
be totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought; or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the veteran must be demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date. Therefore, in view of the effective date rule 
contained in 38 U.S.C. 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  See VAOGCPREC 3-
2000.  
 
The clinical evidence of record dated from 1994 to 1999 
reveals some rather conflicting findings.  For example, a VA 
psychologist in February 1994 indicated that the veteran had 
grossly exaggerated his PTSD symptomatology, but a VA 
psychiatrist one month later essentially reported that the 
veteran's psychiatric disorder was productive of severe 
social impairment.  An April 1995 VA psychiatrist reported 
that the veteran's PTSD was totally disabling, but that 
opinion was amended in July 1996 to state that PTSD accounted 
for only 30 percent of the veteran's condition; beginning 
signs of Korsakoff's dementia were also suspected and the GAF 
score was reported as 50, which apparently included both the 
veteran's service-connected psychiatric non-service-connected 
organic brain conditions.  A VA psychiatrist reported in June 
1998 that the veteran was almost completely disabled, but 
that examiner added that it was difficult to determine how 
much of the impairment was due to PTSD versus impairment from 
his long-standing personality disorder and history of alcohol 
intake.. An axis III diagnosis of subdural hematoma and some 
cerebellar atrophy on X-ray was also noted at that time.  
Further study, to include a comprehensive review of the 
pertinent medical evidence, was recommended.  Lay evidence, 
including a subsequent field study indicates that the veteran 
has maintained employment during most of the period between 
1984 and 1995, albeit with some difficulties. 

As will be discussed below, a VA hospitalization for 
observation and evaluation in August 1999 showed no more than 
definite or more than moderately large impairment, but in 
sorting through the conflicting evidence regarding the status 
of the veteran's PTSD from November 1993 until the more 
clear, consistent disability picture emerged during the 
August 1999 hospitalization, the Board finds that the old 
rating criteria are more favorable to the veteran.   That is, 
upon review of the above-discussed "old" criteria and the 
"new" criteria and the veteran's symptoms attributable to his 
psychiatric disorder, the Board concludes that in this case 
the "old" criteria should be applied, as it is more favorable 
to the veteran.  Karnas, supra.  As such, the above-discussed 
implications of Rhodan are not applicable.  Rhodan, supra.  
Also see VAOGCPREC 3-2000.

In applying the former rating criteria, the Board finds that 
the overall disability picture is more consistent with 
considerable social and industrial impairment, which warrants 
an increased, staged (Fenderson supra) rating to 50 percent 
under 38 C.F.R. § 4.132, Code 9411, from November 23, 1993 to 
the date of the veteran's August 1999 admission to a VA 
hospital for observation and evaluation.  Some of the 
symptoms that support such a rating include memory 
impairment, impaired judgment, impaired abstract thinking, 
some fairly low GAF scores, and difficulty in establishing 
and maintaining effective work and social relationships.  The 
relevant medical and other evidence does not show more than 
considerable social and industrial impairment during the 
period of time in question.  In support of this conclusion, 
the Board points to the revised or amended 1996 VA 
psychiatric evaluation, which helped clarify his overall 
psychiatric disability picture somewhat.  Some of the 
evidence indicates more disablement, whereas other evidence 
shows less impairment; the Board finds that the evidence, 
when considered as a whole, most nearly approximates 
considerable social and industrial inadaptability. 

The August 1999 VA hospitalization for observation and 
evaluation, which includes psychological and neuropsychiatric 
examinations, provide a more clear and consistent disability 
picture which, in the Board's judgment, is not more than 
definite or moderately large in degree.  The VA hospital 
discharge summary indicates that the veteran complained of 
very few symptoms of PTSD; it is apparent in reviewing all of 
the evaluations performed during this time that the veteran's 
primary source of impairment was nonservice-connected 
neurologic disease.  A psychologist noted a GAF score of 35 
without distinguishing between the veteran's service and 
nonservice-connected neuropsychiatric impairments, but the 
final impression in the discharge summary, upon considering 
the entire hospitalization, was GAF score of 55 upon 
admission and 60 upon discharge. Although the veteran had 
earlier reported impairment in social relationships, 
throughout his hospitalization he interacted well with staff 
and other patients.  The veteran did not demonstrate 
irritability or avoidance of socializing.  In fact, fellow 
patients would be seen pushing the veteran's wheelchair.  The 
veteran has not shown that his PTSD alone has effectively 
inhibited his ability to work.  There was no evidence of 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  The VA 
psychiatrist concluded that the veteran had only mild PTSD 
which likely did not contribute to his social/industrial 
impairment.  He concluded that the veteran's disability was 
largely and perhaps entirely due to his difficulty with 
speech and motor skills.  It was discussed with the veteran's 
daughter about various symptoms of PTSD and she agreed that 
the veteran did not appear to exhibit the majority of those 
symptoms while at home.  
While the record in this case clearly confirms occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks since August 9, 1999, it does not 
establish more than definite or moderately large disability 
or occupational and social impairment with reduced 
reliability and productivity to warrant a 50 percent 
evaluation.  Therefore, a rating in excess of 30 percent for 
PTSD, from August 9, 1999, is denied.  As the preponderance 
of the evidence is against this aspect of the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has not shown that his PTSD alone 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

Entitlement to a 50 percent rating for PTSD, from November 
23, 1993 through August 8, 1999, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.  

Entitlement to an assignment of a disability evaluation 
higher than 30 percent for PTSD, from August 9, 1999, is 
denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


